Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 1 of 26 PageID #: 3408




                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   MARK AND AMBER FESSLER,                       §
   ANDREW HOCKER, KEVIN REUSS,                   §
   MATTHEW CARRERAS, CHARLES                     §   Civil Action No. 4:19-cv-00248
   AND MICHELLE HANDLY, AARON                    §   Judge Mazzant
   AND STACEY STONE, and DANIEL                  §
   AND SHARON SOUSA, on Behalf of                §
   Themselves and Those Similarly Situated       §
                                                 §
   v.                                            §
                                                 §
   PORCELANA CORONA DE MÉXICO,                   §
   S.A. DE C.V f/k/a SANITARIOS                  §
   LAMOSA S.A. DE C.V. a/k/a Vortens             §


                                                 AND

   STEVEN AND JOANNA CONE, MARK                   §
   AND AMBER FESSLER, ANDREW                      §
   HOCKER, MATTHEW CARRERAS,                      § Civil Action No. 4:17-CV-00001
   CHARLES AND MICHELLE HANDLY,                   § Judge Mazzant
   AARON AND STACEY STONE, and                    §
   DANIEL AND SHARON SOUSA, on                    §
   Behalf of Themselves and Those Similarly       §
   Situated                                       §
                                                  §
   v.                                             §
                                                  §
   PORCELANA CORONA DE MÉXICO,                    §
   S.A. DE C.V f/k/a SANITARIOS LAMOSA            §
   S.A. DE C.V. a/k/a Vortens                     §


                          MEMORANDUM OPINION AND ORDER

         Pending before the Court are Nathan Carpenter and Rebecca Bell-Stanton’s (collectively,

  “Class Counsel”) Motions for Approval of Award of Attorneys’ Fees and Request for
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 2 of 26 PageID #: 3409



  Reimbursement of Litigation Expenses (Dkt. #46; Dkt. #275). 1 Having considered the motions

  and the relevant pleadings, the Court finds that the motions should be granted in part and denied

  in part.

                                                  BACKGROUND

             The background and procedural history were well summarized in Class Counsel’s motion

  (Dkt. #46 at pp. 9–11). As a brief recap: this action arises from alleged manufacturing and/or

  marketing defects in certain ceramic Vortens toilet tanks.                     The toilet tanks at issue were

  manufactured, designed, produced, and distributed by Sanitarios Lamosa, now known as Porcelana

  Corona. See Case No. 4:17-CV-00001, (Dkt. #74 at ¶¶ 16-17).

             After a mediation conference on August 28, 2018, the parties reached a partial settlement

  with respect to past and current owners of Vortens tank models #3412 and #3464 manufactured

  between January 1, 2011, through December 31, 2011, who previously expended funds to repair

  and replace tanks. See Case No. 4:17-CV-00001, (Dkt. #194 at p. 9). And after a mediation

  conference on October 16, 2018, the parties further resolved claims brought by owners of tank

  models #3412 and #3464 manufactured between January 1, 2011, and December 31, 2011,

  providing relief to class members that incurred property damage other than to the product itself.

  See Case No. 4:17-CV-00001, (Dkt. #194 at 10). However, the parties were originally unable to

  reach agreement regarding Plaintiffs’ remaining claims. See Case No. 4:17-CV-00001, (Dkt.

  #188).




  1
    Because this is a consolidated fee-award application, two identical motions, responses, replies, and sur-replies were
  filed in the above-captioned cases. Throughout this Order, the Court will usually only cite to one of these filings, and
  unless otherwise noted, citations to the Motion (Dkt. #46); the response (Dkt. #48); the purported waiver of the reply
  (Dkt. #49); or the sur-reply (Dkt. #53) can be found on the docket of Case No. 4:19-CV-00248, while any citations to
  Dkt. #275; Dkt. #277; Dkt. #278; or Dkt. #282—which are the identical filings, respectively—are located on the
  docket of Case No. 4:17-CV-00001.

                                                             2
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 3 of 26 PageID #: 3410



         On April 2, 2019, the Court granted Plaintiffs’ Motion to Sever the distinct and severable

  subclass of owners of tank models #3412 and #3464—the “2011 Settlement Class”—in order to

  render final judgment on those settled claims while a second motion for class certification on

  numerous unresolved claims—the “Remaining Claims”—was pending before the Court. See Case

  No. 4:19-CV-00258, (Dkt. #2 at pp. 1–2). On June 18, 2019, Class Counsel for Plaintiffs filed

  their Motion for Approval of Service Awards, Award of Attorneys’ Fees, and Request for

  Reimbursement of Litigation Expenses for the newly severed 2011 Settlement Class. See Case

  No. 4:19-CV-00248, (Dkt. #21). Briefing of this motion was completed on July 26, 2019. See

  Case No. 4:19-CV-00248, (Dkt. #27). On August 29, 2019, the Court held a hearing on the parties’

  Joint Motion for Final Approval of Settlement. See Case No. 4:19-CV-00248, (Dkt. #32). The

  Court approved the settlement for the 2011 Settlement Class but noted that the determination of

  Class Counsel’s reasonable fees and costs to be paid by Defendant would be addressed in a separate

  order. See Case No. 4:19-CV-00248, (Dkt. #41 at p. 6).

         But then, after the Court took Class Counsel’s fee application for the 2011 Settlement Class

  under advisement, the parties were able to settle the Remaining Claims. (Dkt. #46 at p. 11). Class

  Counsel submitted a second application for attorneys’ fees on the basis of this new settlement;

  however, Class Counsel expressed concern about the impact a ruling on the first fee application in

  the 2011 Settlement Class would have on the second fee application (Dkt. #46 at p. 11).

  Accordingly, the Court held a telephonic hearing and suggested that Class Counsel submit a

  consolidated fee application to address the appropriate award of attorneys’ fees for the entire

  case—essentially, treating the fee application as if the 2011 Settlement Class had not been severed

  from the Remaining Claims. No party objected, and the Court denied Class Counsel’s original

  motion for attorneys’ fees as moot. See Case No. 4:19-CV-00248, (Dkt. #44).



                                                  3
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 4 of 26 PageID #: 3411



           Class Counsel submitted its consolidated Motion for Approval of Award of Attorneys’

  Fees and Request for Reimbursement of Litigation Expenses on March 9, 2020 (Dkt. #46).

  Defendant filed its response on March 19, 2020 (Dkt. #48). On March 20, 2020, Class Counsel

  filed a notice purporting to waive its reply; yet Class Counsel included four annotated cases and a

  new proposed order along with this “waiver.” (Dkt. #49). 2 Recognizing that there was a need to

  respond to the case law and revised proposed order submitted by Class Counsel, see Case No.

  4:19-CV-00248, (Dkt. #50), Defendant filed its sur-reply on March 27, 2020 (Dkt. #53).

                                               LEGAL STANDARD

           Under Federal Rule of Civil Procedure 23(h), “[i]n a certified class action, the court may

  award reasonable attorney’s fees and nontaxable costs that are authorized by law or by the parties’

  agreement.” In “determining a fee for class counsel, the court’s objective is to ensure an overall

  fee that is fair for counsel and equitable within the class.” FED. R. CIV. P. 23, advisory committee’s

  notes to 2003 amendment.

           “Although exacting judicial review of fee applications may be burdensome, it is ‘necessary

  to discharge the [court’s] obligation to award fees that are reasonable and consistent with

  governing law.’” In re High Sulfur Content Gasoline Prod. Liab. Litig., 517 F.3d 220, 228 (5th

  Cir. 2008) (quoting Manual for Complex Litigation § 14.231 (4th ed. 2004) (alteration in

  original)). Courts within the Fifth Circuit use the “‘lodestar method’ to ‘assess attorneys’ fees in

  class action suits.’” Id. (quoting Strong v. BellSouth Telecomms., Inc., 137 F.3d 844, 850 (5th Cir.

  1998)). 3 To calculate the lodestar, the Court determines the reasonable number of hours spent on


  2
   During the telephonic hearing, the Court committed to deciding this issue within thirty days of the new briefing being
  completed—that may explain why Class Counsel attempted to waive its reply. But the Court agrees with Defendant:
  Class Counsel’s attempted waiver opened the door to Defendant’s sur-reply.
  3
   In re High Sulfur actually explains that district courts are “require[d]” to use the lodestar method. 517 F.3d at 228.
  This mandatory language has been questioned by the Fifth Circuit in subsequent cases. See Union Asset Mgmt.
  Holding A.G. v. Dell, Inc., 669 F.3d 632, 644 (5th Cir. 2012) (reasoning that the “percentage method” may be proper

                                                            4
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 5 of 26 PageID #: 3412



  the litigation and the reasonable hourly rate for the participating attorney—the Court multiplies

  the two numbers, which represents the base lodestar. Id.

          After calculating the lodestar, the Court “must scrutinize a fee award under the [twelve

  Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974)] factors . . . .” Id. The

  Court does not need to be “meticulously detailed” in its Johnson analysis, but it must articulate

  and apply the correct criteria. Id. (quotation omitted). Although the lodestar is presumed

  reasonable, the Court may enhance or decrease it after evaluating the twelve Johnson factors. E.g.,

  Combs v. City of Huntington, 829 F.3d 388, 392 (5th Cir. 2016).

          Even when the parties can agree on the fee-award amount, the Court has an independent

  duty to ensure that attorney’s fees are reasonable. Slipchenko v. Brunel Energy, Inc., No. CIV.A.

  H-11-1465, 2015 WL 338358, at *15–16 (S.D. Tex. Jan. 23, 2015) (citation omitted). Awarding

  attorney’s fees is within the discretion of the Court, and the Court’s factual determinations are only

  reviewed for clear error. Mathis v. Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002).

                                                    ANALYSIS

          “Courts, including in the Fifth Circuit, ‘have encouraged litigants to resolve fee issues by

  agreement, if possible.’” Slipchenko, 2015 WL 338358, at *15 (citing DeHoyos v. Allstate Corp.,

  240 F.R.D. 269, 322 (W.D. Tex. 2007) (collecting cases)). The parties here have agreed that

  “Defendant shall pay any Court-approved amount of attorney fees and costs” (Dkt. #46, Exhibit 3

  at p. 17; Dkt. #46, Exhibit 4 at p. 15). The parties have also agreed that “the Court’s determination

  of a reasonable award of attorney fees and costs to Class Counsel . . . shall be governed by federal




  for calculating attorney’s fees under the common-fund approach, notwithstanding In re High Sulfur’s mandatory
  language). But, in cases like this one—“that is, cases involving fee-shifting among parties and not involving a
  common fund—the lodestar method is still preferred by courts.” Klein v. O’Neal, Inc., 705 F. Supp. 2d 632, 674 (N.D.
  Tex. 2010) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 801–02 (2002)).

                                                           5
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 6 of 26 PageID #: 3413



  law . . .” (Dkt. #46, Exhibit 3 at p. 21; Dkt. #46, Exhibit 4 at p. 19). 4 And Defendant does not

  dispute Class Counsel’s billing rates (Dkt. #48 at p. 5). But the agreements end there. Class

  Counsel and Defendant cannot agree on how to calculate of the lodestar, whether enhancement or

  reduction of the lodestar is warranted under the Johnson factors, or the amount of litigation

  expenses and costs to be awarded to Class Counsel.

           Class Counsel submit that the lodestar is $4,388,405.50 and argue that a multiplier of 2.9

  based on the Johnson factors is warranted. (Dkt. #46 at pp. 11, 17). By the Court’s calculation,

  this comes out to a request for $12,726,376.00 in attorneys’ fees. Class Counsel also request

  $373,476.05 for their litigation expenses (Dkt. #46 at p. 33).

           Defendant takes exception with all of Class Counsel’s calculations.                              Specifically,

  Defendant disputes: (1) the hours Class Counsel purportedly expended on the successful claims;

  (2) the application of a multiplier; and (3) the amount of Class Counsel’s claimed litigation

  expenses (Dkt. #48 at pp. 5–6). Defendant also appears to seek a separate reduction of the lodestar

  under the results-obtained Johnson factor, which Defendant treats as distinct from its argument

  that the lodestar should be reduced by a variety of percentages to account for Class Counsel’s

  limited success. Compare (Dkt. #48 at pp. 8–12) (“A reasonable fee award is 6.25% of Plaintiffs’

  attorneys’ reasonable and necessary time, billed at a reasonable hourly rate, for work from [January

  18, 2018—November 19, 2018] . . . . A reasonable fee award is 11.76% of Plaintiffs’ attorneys’


  4
    In their initial briefing on attorneys’ fees related to the 2011 Settlement Class, the parties cited—almost exclusively—
  to Texas state-court cases and Fifth Circuit cases applying Texas law. But neither party asserted that Texas law applied
  to the fee-award analysis, and neither party disputed their contractual decision that federal law governs the fee-award
  determination. Cf. In re Volkswagen & Audi Warranty Extension Litig., 692 F.3d 4, 14–16 (1st Cir. 2012) (explaining
  that in a class-action settlement where “[t]he settlement agreement itself has no agreement that federal law applies,”
  state-law principles govern the award of fees); see also Champion v. ADT Sec. Services, Inc., 2:08-CV-417-TJW,
  2010 WL 4736908, at *3 n.1 (E.D. Tex. Nov. 16, 2010) (stating that, with limited exceptions not applicable to this
  case, “[f]ederal choice of law rules dictate that federal courts should honor the parties’ choice of law clause . . . .”).
  The parties have largely corrected this in their consolidated briefing—though Defendant continues to cite some Texas
  law with no explanation about why the cited Texas law is applicable in light of the parties’ choice of law. See (Dkt. #48
  at p. 6).

                                                              6
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 7 of 26 PageID #: 3414



  reasonable and necessary work, billed at a reasonable hourly rate, from [November 19, 2018—

  June 15, 2019],” with (Dkt. #48 at pp. 28–29) (“As set forth in Section I, Plaintiffs had limited

  success . . . . After calculating the lodestar, the Court then considers whether the circumstances of

  the particular case warrant an upward or downward lodestar adjustment.”) (quotations and citations

  omitted) (emphasis in original).

         When faced with an argument like Defendant makes here—that Class Counsel’s requested

  fee is inflated by work done to further unsuccessful but intertwined claims—the Court has two

  options: (1) it may attempt to identify the specific hours that should be eliminated; or (2) it may

  reduce the award to account for the limited success. See Hensley v. Eckerhart, 461 U.S. 424, 436–

  37 (1983). Although this “results obtained” analysis is “usually [] subsumed” within the lodestar,

  the Court may address it instead when analyzing whether enhancement or reduction is appropriate

  under the Johnson factors. See Hensley, 461 U.S. at 434 & n.9; Combs v. City of Huntington, 829

  F.3d 388, 392–93 (5th Cir. 2016) (“In this circuit, courts apply a two-step method for determining

  a reasonable attorney’s fee award. The court must first calculate the lodestar, . . . [which] the court

  may enhance or decrease [] based on the twelve Johnson factors . . . .”) (internal citations omitted).

  The key is simply that the Court does not consider Defendant’s argument under both its lodestar

  calculation and its Johnson-factor analysis, which would result in “impermissible double

  counting.” See Saizan v. Delta Concrete Products Co., Inc., 448 F.3d 795, 800 (5th Cir. 2006).

         As demonstrated by Defendant’s suggested percentage reductions to the lodestar, it is

  difficult—if not practically impossible—to attempt to identify specific hours that should be

  eliminated in a case like this, where all claims shared a common core of facts and were based on

  related legal theories. See Hensley, 461 U.S. at 435. Even if Defendant had not chosen to advocate

  for a reduction of the lodestar under the Johnson factors, Defendant’s argument is better suited for



                                                    7
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 8 of 26 PageID #: 3415



  consideration under the Johnson factors rather than in the computation of the base lodestar.

  Defendant does not seek line-item reduction of the lodestar due to “excessive, duplicative, or

  inadequately documented” time. See Combs, 829 F.3d at 392. Instead, the core of Defendant’s

  argument is that the lodestar should be decreased proportionally to reflect the relative level of

  Class Counsel’s success. This concern is squarely reflected in the Johnson factors, see id. at 391

  n.1, which the Court can use to “enhance or decrease” the lodestar. Id. at 392 (emphasis added).

           Accordingly, the Court first determines the base lodestar by calculating the product of

  reasonable hours times a reasonable rate, removing any duplicative or unnecessary hours in the

  billing submitted by Class Counsel. Then, the Court analyzes the Johnson factors to determine

  whether the lodestar should be adjusted upward as Class Counsel suggests, or whether it should

  be adjusted downward as Defendant suggests. 5

           After conducting the analysis described above, the Court determines that the base lodestar

  is $4,333,949.50. The Court calculates this base lodestar by reviewing and accepting Class

  Counsel’s proposed hourly rates, adjusting the hours submitted by Class Counsel to account for

  several unnecessary and duplicative submissions, and then multiplying the two numbers. But that

  computation “does not end the inquiry.” Hensley, 461 U.S. at 434. After reviewing the Johnson

  factors, paying particular attention to the results-obtained factor, the Court finds that neither

  enhancement nor reduction of the lodestar is appropriate. Further, after reviewing Class Counsel’s

  submitted litigation expenses and costs for reimbursement, the Court determines that Class




  5
    This is the framework endorsed by the Supreme Court in Hensley. See 461 U.S. at 434–36 (explaining that “most
  useful starting point for determining the amount of a reasonable fee is the number of hours reasonably expended on
  the litigation multiplied by a reasonable hourly rate,” but that the inquiry is not ended until the Court then determines
  whether to adjust the fee upward or downward after considering other factors, including the “important factor” of
  “results obtained”).

                                                             8
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 9 of 26 PageID #: 3416



  Counsel is awarded $371,354.98 in litigation expenses and costs that were reasonable and

  necessary to prosecuting and settling these class actions.

    I.    Computation of the Lodestar

          The Court “begin[s] by calculating the lodestar: the reasonable hours expended multiplied

  by a reasonable rate.” Combs, 829 F.3d at 394. In deciding a fee award, the Court may rely on its

  own experience. See Mesa Petroleum Co. v. Coniglio, 629 F.2d 1022, 1030 (5th Cir. 1980)

  (citations omitted).

          Class Counsel submits that the lodestar is $4,388,405.50 (Dkt. #46 at p. 11). Class

  Counsel’s Master Lodestar Spreadsheet summarizes this lodestar calculation:

            Time Keeper                  Rate              Total Hours            Base Lodestar

          N. Scott Carpenter             $695                  2890.6              $2,008,967.00

         Rebecca Bell-Stanton            $675                  3241.7              $2,188,147.50

            Doug Heuval                  $525                   88.1                $46,252.50

            Sabina Pincus                $425                   82.4                $35,020.00

          Anthony LaScalea               $300                   21.1                 $6,330.00

           Veronica Negron               $140                   93.0                $13,020.00

            Enrica Peters                $140                   65.4                 $9,156.00

            Bridget Holley               $125                  652.1                $81,512.50
                                                               7134.4
                                                                                   $4,388,405.50

  (Dkt. #46, Exhibit 1).

          Defendant has two main problems with Class Counsel’s computation: (1) Defendant argues

  that the correct way to compute the lodestar is to determine the percentage of work that benefited

  the successful class members by comparing the number of potential classes identified in Plaintiffs’

  complaints with the number of classes actually settled; and (2) Defendant asserts that the lodestar

                                                   9
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 10 of 26 PageID #: 3417



  should be generally reduced to account of Class Counsel’s limited success (Dkt. #48 at pp. 5–12,

  28–29). As the Court already discussed, it will address these concerns in its analysis of the Johnson

  factors. So, the Court calculates the base lodestar—which is the “most useful starting point”—

  simply by multiplying the number of hours reasonably expended on the litigation by the reasonable

  hourly rate. E.g., Hensley, 461 U.S. at 433; Combs, 829 F.3d 388, 391–92.

     A. Reasonable Rate

         Before turning to the crux of the dispute, the Court assesses the rates submitted by Class

  Counsel. “The reasonable hourly rate is the rate ‘prevailing in the community for similar services

  by lawyers of reasonably comparable skill, experience, and reputation.’” BMO Harris Bank, N.A.

  v. RidgeAire, Inc., 2014 WL 12612803, at *1 (E.D. Tex. June 4, 2014) (quoting Blum v. Stenson,

  465 U.S. 886, 896 & n.11 (1984)). The relevant legal community is the community where the

  district court sits. See Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002). And the Court

  itself is “an expert in attorneys’ fees and ‘may consider its own knowledge and experience

  concerning reasonable and proper fees and may form an independent judgment with or without the

  aid of witnesses as to value.’” Johnson v. Big Lots Stores, Inc., 639 F. Supp. 2d 696, 702 n.1 (E.D.

  La. 2009) (quoting Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940)).

         Class Counsel’s submitted hourly rates are as follows:

                           N. Scott Carpenter           $695
                           Rebecca Bell-Stanton         $675
                           Doug Heuval                  $525
                           Sabina Pincus                $425
                           Anthony LaScalea             $300
                           Veronica Negron              $140
                           Enrica Peters                $140
                           Bridget Holley               $125




                                                   10
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 11 of 26 PageID #: 3418




  (Dkt. #20, Exhibit 1).

          “An attorney’s requested hourly rate is prima facie reasonable when he requests that the

  lodestar be computed at his or her customary billing rate, the rate is within the range of prevailing

  market rates[,] and the rate is not contested.” In re Heartland Payment Sys., Inc. Customer Data

  Sec. Breach Litig., 851 F. Supp. 2d 1040, 1087 (S.D. Tex. 2012) (quotation and citation omitted)

  (alteration in original).

          Class Counsel requests that the lodestar be calculated using their billing rates for a case of

  this nature (Dkt. #46, Exhibit 7 at ⁋⁋ 39, 41, Exhibit 8 ⁋ 11). Defendant does not contest Class

  Counsel’s hourly rates (Dkt. #48 at p. 5), and Class Counsel’s rates, while on the higher end, are

  within the prevailing, current market rates. Accordingly, the Court finds that the hourly rates

  submitted by Class Counsel are reasonable.

          To support its submitted rates, Class Counsel commissioned and submitted a survey

  conducted by the National Association of Legal Fee Analysis (“NALFA”) (Dkt. #46, Exhibit 7

  ⁋ 35). The sample of the NALFA survey was Dallas-Fort Worth metropolitan area plaintiffs’

  counsel practicing in consumer related or products liability class-action work (Dkt. #46, Exhibit 8

  ⁋ 12). Class Counsel’s submitted hourly rates, while on the higher side, falls within the accepted

  range (Dkt. #46, Exhibit 9). This is further confirmed by the declarations of Dallas-area litigators

  submitted by Class Counsel (Dkt. #46, Exhibits 10–12).

          And even without resorting to these surveys and declarations, under the Court’s

  independent knowledge and expertise in attorney’s fees, it finds that Class Counsel’s submitted

  hourly rates are reasonable and proper for attorneys with their many years of class actions and

  complex litigation experience. The same hold true for the rates submitted by Class Counsel for




                                                   11
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 12 of 26 PageID #: 3419



  the paralegals who worked on this case. Accordingly, the Court will use Class Counsel’s submitted

  hourly rates to calculate the lodestar.

     B. Reasonable Hours

         Having determined that Class Counsel’s submitted hourly rates are reasonable, the Court

  must now analyze the reasonable hours worked by those timekeepers in order to calculate the

  lodestar. First, the Court reviews the submitted billing and deducts any time Class Counsel spent

  on duplicative or unnecessary work. Next, the Court calculates the lodestar by multiplying the

  number of hours worked and the reasonable fee.

          “The party seeking attorneys’ fees must present adequately recorded time records.”

  Murphy v. ABA Ranch, LLC, 4:17-CV-00215, 2018 WL 3656480, at *1 (E.D. Tex. Aug. 2, 2018)

  (citing Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993)). So, the Court uses Class Counsel’s

  submitted time as a “benchmark and then exclude[s] any time that is excessive, duplicative,

  unnecessary, or inadequately documented.” Id.

         In the now-mooted briefing on Class Counsel’s first fee award application in Case No.

  4:19-CV-00248, Defendant made several line-by-line objections to Class Counsel’s billing as

  duplicative or unnecessary. See Case No. 4:19-CV-00248, (Dkt. #23, Exhibit 1). In submitting

  this consolidated fee application, Class Counsel made several suggested adjustments to account

  for the previous objections raised by Defendant (Dkt. #46 at p. 21 n.17; Dkt. #46, Exhibit 8). While

  it does not appear to the Court that Defendant carried these now-mooted objections over into the

  live briefing, see (Dkt. #48), the Court has an independent duty to ensure that attorney’s fees are

  reasonable. After reviewing Class Counsel’s submitted billing, the Court finds that several of the

  entries are duplicative or unnecessary. And the Court determines that Class Counsel’s suggested

  reductions of duplicative and unnecessary tasks—resulting in a reduction of Mr. Carpenter’s time



                                                  12
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 13 of 26 PageID #: 3420



  by 36.3 hours and a reduction of Ms. Bell-Stanton’s time by 43.3 hours—correctly accounts for

  the duplicative billing entries (Dkt. #46 at p. 21 n.17; Dkt. #46, Exhibit 8). Thus, below are the

  final, adjusted hours assigned to each timekeeper to be used in the lodestar calculation:

                     Time Keeper                                      Total Hours

                     N. Scott Carpenter                      (2890.6 – 36.3) = 2,854.3

                 Rebecca Bell-Stanton                        (3241.7 – 43.3) = 3,198.4

                      Doug Heuval                                          88.1

                     Sabina Pincus                                         82.4

                   Anthony LaScalea                                        21.1

                    Veronica Negron                                        93.0

                      Enrica Peters                                        65.4

                     Bridget Holley                                        652.1


     C. Base Lodestar Calculation

         After approving Class Counsel’s submitted hourly rate and adjusting Class Counsel’s

  submitted billing to account for duplicative and unnecessary entries, the Court multiplies each

  timekeeper’s hourly rate by the respective number of hours worked to get the base lodestar. As

  seen in the chart below, the base lodestar is $4,333,949.50:

           Time Keeper                    Rate             Total Hours              Base Lodestar

        N. Scott Carpenter                $695                   2,854.3            $1,983,738.50

       Rebecca Bell-Stanton               $675                   3,198.4            $2,158,920.00

           Doug Heuval                    $525                    88.1               $46,252.50

           Sabina Pincus                  $425                    82.4               $35,020.00

         Anthony LaScalea                 $300                    21.1                $6,330.00


                                                  13
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 14 of 26 PageID #: 3421



          Veronica Negron                  $140                    93.0                   $13,020.00

            Enrica Peters                  $140                    65.4                    $9,156.00

           Bridget Holley                  $125                    652.1                  $81,512.50

                                                                                        $4,333,949.50


          Yet, the inquiry is not over. The Court now must analyze the relevant Johnson factors to

  determine whether enhancement or reduction of the lodestar is warranted.

    II.   Analysis of the Relevant Johnson Factors

          The lodestar is presumed reasonable. Combs, 829 F.3d at 394. But the Court “may []

  determine whether any other considerations counsel in favor of enhancing or decreasing the

  lodestar.” Id. at 394–95. The party seeking adjustment of the lodestar has the burden of proving

  that the adjustment is necessary for the calculation of a reasonable fee. Blum v. Stenson, 465 U.S.

  886, 898 (1984) (explaining that the burden is on the fee applicant to prove why an upward

  adjustment is necessary); Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 329 (5th Cir.

  1995) (quoting U.S. Football League v. Nat’l Football League, 887 F.2d 408, 413 (2d Cir. 1989)

  (explaining that the party requesting reduction of the lodestar has the burden of establishing that a

  reduction is justified)).

          The Court scrutinizes whether the fee award should be altered by considering the Johnson

  factors. In re High Sulfur, 517 F.3d at 228. The twelve Johnson factors are:

          (1) the time and labor required to represent the client or clients; (2) the novelty and
          difficulty of the issues in the case; (3) the skill required to perform the legal services
          properly; (4) the preclusion of other employment by the attorney; (5) the customary
          fee charged for those services in the relevant community; (6) whether the fee is
          fixed or contingent; (7) the time limitations imposed by the client or circumstances;
          (8) the amount involved and the results obtained; (9) the experience, reputation,
          and ability of the attorney; (10) the undesirability of the case; (11) the nature and
          length of the professional relationship with the client; and (12) awards in similar
          cases.


                                                     14
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 15 of 26 PageID #: 3422



  Saizan, 448 F.3d at 800 n.18 (5th Cir. 2006) (citing Johnson, 488 F.2d at 717–19).

  “[E]nhancements [] must be rare because, instead of merely guaranteeing adequate representation,

  they can result in a windfall to attorneys.” Combs, 829 F.3d at 393 (citing Perdue v. Kenny A. ex

  rel. Winn, 559 U.S. 542, 559 & n.8 (2010)). Even “excellent results should usually result only in

  ‘a fully compensatory fee’—the lodestar.” Id. (quoting Hensley, 461 U.S. at 435).

           Class Counsel submit that they are entitled to a 2.9 multiplier to the base lodestar (Dkt. #46

  at p. 11). 6 Specifically, Class Counsel believes an enhancement is warranted because: (1) this

  three-year case involved complex cross-border litigation, and Class Counsel argued against skilled

  defense attorneys; (2) Class Counsel overcame Defendant’s argument that manufacturing defect

  cases are not susceptible to class treatment, which Class Counsel acknowledge presented risks to

  Plaintiffs’ claims; (3) Class Counsel calculated the base lodestar with their historical hourly rate,

  not with their current hourly rate; (4) contingent-fee cases are fraught with risk, necessitating a

  multiplier, particularly in an undesirable case like this one; and (5) Class Counsel “secured

  substantial benefits for tens of thousands of class members that collectively own hundreds of

  thousands of toilet tanks,” supporting an enhancement no matter the final number of claims. See

  (Dkt. #46 at pp. 23–32). 7

           Defendant opposes any enhancement—and more than just oppose an enhancement,

  Defendant seeks a reduction of the lodestar, arguing that the results Class Counsel obtained



  6
   As Defendant points out, Class Counsel’s reply included an anomalous request for a 2.9% multiplier (Dkt. #53 at p.
  7). Given Class Counsel’s otherwise consistent requests for a 2.9-time multiplier, the Court treats the request for a
  2.9% enhancement as an innocuous mistake—particularly since Defendant made the same error in its response
  (Dkt. #48 at p. 25).

  7
    Class Counsel also argues that, to the extent the skill, reputation, and ability of the attorneys were not subsumed in
  the lodestar, those factors warrant an enhancement (Dkt. #46 at pp. 26–27). But the Court already accounted for these
  factors in the lodestar, noting that despite being on the higher end of the range, Class Counsel’s hourly rate was
  reasonable given their experience. And Class Counsel concedes that factors seven, eleven, and twelve do not warrant
  enhancement here. So, the Court finds that these factors do not support an enhancement.

                                                            15
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 16 of 26 PageID #: 3423



  compared with the benefits initially pursued warrant a fraction of the attorneys’ fees sought

  (Dkt. #48 at pp. 8, 28).     Defendant also argues that Class Counsel’s requested fee is not

  commensurate with the value provided to the settlement classes (Dkt. #48 at pp. 8, 23).

         The Court disagrees with both Class Counsel and Defendant. Enhancement of the lodestar

  is not warranted—this case does not present an “extraordinary circumstance” requiring

  enhancement. But reduction of the lodestar is not warranted either. After considering the Johnson

  factors not already subsumed by the lodestar, paying particular attention to the results-obtained

  factor, the Court concludes that the lodestar is reasonable.

             1. Time and Labor Required

         Class Counsel argues that this factor supports enhancement for two main reasons: (1) Class

  Counsel has been embroiled in this three-year litigation against a skilled defense team; and (2) after

  the lawsuit was filed, Defendant withdrew its domesticated presence in Texas, making this a cross-

  border case with unique labor considerations (Dkt. #46 at p. 25). Class Counsel also states that

  having a paralegal review and identify tens-of-thousands of Spanish documents was laborious, but

  other than citing to one case, Class Counsel does not further explain the specific challenges of this

  cross-border litigation. See (Dkt. #46 at pp. 18, 25).

         This first Johnson factor does not support an enhancement. The time and labor required is

  typically subsumed by the lodestar, and it was here. Walker v. U.S. Dep’t of Hous. & Urban Dev.,

  99 F.3d 761, 771 (5th Cir. 1996) (“The first factor already is included in the lodestar, and the

  district court must be careful . . . not to double count a Johnson factor already considered in

  calculating the lodestar . . . .”) (internal quotation omitted) (alterations in original). The only

  unique cross-border challenge Class Counsel explicitly identifies—needing a bilingual paralegal

  to review and identify tens-of-thousands of Spanish documents—was unquestionably laborious.

  And that is why the lodestar already included this time. E.g., (Dkt. #46, Exhibit 8 at pp. 74, 113–
                                                   16
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 17 of 26 PageID #: 3424



  14). To count this as grounds for an enhancement would result in “impermissible double

  counting.” See Saizan, 448 F.3d at 800.

             2. Novelty and Difficulty of the Questions

         Class Counsel asserts that this situation—class treatment arising from a manufacturing-

  defect theory—is novel, since class certification of manufacturing defects are not typical (Dkt. #46

  at p. 25). Because of this, and because of the fact that these issues would still have to be tested in

  dispositive motions absent the settlements, Class Counsel argues that this factor supports a fee

  enhancement (Dkt. #46 at p. 26).

         Defendant disagrees. Defendant thoroughly distinguishes this case from Shaw v. Toshiba

  Am. Info. Sys., Inc., 91 F. Supp. 2d 942 (E.D. Tex. 2000), which Class Counsel cited for support

  (Dkt. #48 at pp. 18–19). The Court agrees with Defendant’s analysis on this issue. Though Class

  Counsel cites to Shaw for support several times in its fee application, Class Counsel does not

  explain how this case is anything like Shaw, which was a “completely novel” class action against

  a group of “multi-billion dollar, multi-national defendants” that several renowned experts testified

  was the “first of its kind and the first significant class action settlement involving a high-tech

  company.” 91 F. Supp. 2d at 970. Class counsel in Shaw “literally blazed a trail through []

  uncharted territory”—Class Counsel here has not convinced the Court it has done the same. See

  id. Accordingly, the Court determines that this factor does not support an enhancement.

             3. Customary Fee

         Class Counsel submits that an enhancement is necessary because the lodestar was

  calculated using the firm’s historic rate despite the three-year delay in compensation (Dkt. #46 at

  p. 27). Defendant does not appear to contest this factor. See generally (Dkt. #48). But in

  addressing Class Counsel’s hourly rate in the Court’s lodestar calculation, the Court concluded

  that Class Counsel’s submitted hourly rates, while reasonable, already fell on the higher side of
                                                   17
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 18 of 26 PageID #: 3425



  the accepted range. See supra Section I.A. Accordingly, no enhancement is warranted under this

  factor, as the lodestar was already calculated with a reasonable rate when viewed in current, rather

  than historic, terms.

             4. Contingency Fee and the Undesirability of the Action

         Class Counsel extensively briefs these factors, discussing in detail the risks of contingent-

  fee cases like this one (Dkt. #46 at pp. 28–30). Class Counsel argues that the sixth Johnson factor,

  the “‘contingent nature of a suit[,]’ supports the use of a multiplier.” (Dkt. #46 at p. 28) (quoting

  Graves v. Barnes, 700 F.2d 220, 222 (5th Cir. 1983)). Class Counsel also ties the fact that this is

  a contingent-fee case to its argument that the undesirability of this case supports a multiplier, as

  Class Counsel spent years prosecuting a difficult class action with a substantial risk of non-

  recovery throughout (Dkt. #46 at p. 29).

         Defendant points to the Supreme Court’s decision in City of Burlington v. Dague, 505 U.S.

  557 (1992), arguing that the nature of a contingent-fee arrangement is already accounted for in

  both the lodestar calculation and in an attorney’s decision to take on any case (Dkt. #48 at pp. 19–

  20). As Defendant puts it, “Plaintiffs’ attorneys do not deserve to be compensated more than once

  simply for doing their job” (Dkt. #48 at p. 20).

         The Court agrees with Defendant—this factor does not support an enhancement. As

  Defendant points out, “[t]he Supreme Court has barred any use of the sixth [Johnson] factor.”

  Walker v. U.S. Dept. of Hous. & Urban Dev., 99 F.3d 761, 772 & n.13 (5th Cir. 1996) (citing

  Dague, 505 U.S. at 567; Shipes v. Trinity Indus., 987 F.2d 311, 323 (5th Cir. 1993)); see also

  Gurule v. Land Guardian, Inc., 4:15-CV-03487, 2017 WL 6761821, at *7 (S.D. Tex. Oct. 24,

  2017), aff’d, 912 F.3d 252 (5th Cir. 2018) (“this factor cannot be used to justify an upward

  departure in a fee award.”). Class Counsel does not explain how this case falls outside that rule.



                                                     18
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 19 of 26 PageID #: 3426



  Nor does Class Counsel explain how this case was undesirable except by referring back to the

  contingent fee and the novelty of this case—both factors that the Court has already determined do

  not support and enhancement here. Accordingly, the undesirability factor does not support an

  enhancement.

               5. Results Obtained

            “Where ‘a plaintiff has achieved only partial or limited success, the product of hours

  reasonably expended on the litigation as a whole times a reasonable hourly rate may be an

  excessive amount.      This will be true even where the plaintiff’s claims were interrelated,

  nonfrivolous, and raised in good faith.’” Saizan, 448 F.3d at 800 (quoting Migis v. Pearle Vision,

  Inc., 135 F.3d 1041, 1048 (5th Cir. 1998)). Indeed, the Court “must consider the plaintiff’s degree

  of success to determine whether the lodestar is excessive.” Combs, 829 F.3d at 394 (emphasis

  added).

            While the Court considers all of the relevant Johnson factors in determining whether to

  enhance or reduce a fee award, the degree of success obtained is the “‘most critical factor’ in

  determining a reasonable fee . . . .” Id. (quoting Hensley, 461 U.S. at 436). And “Hensley’s

  mandate that courts consider the limited nature of a plaintiff’s success applies to all cases.” Id.

  No “precise rule or formula” exists in determining how to reduce the lodestar to account for limited

  success; and the Court “necessarily has discretion in making this equitable judgment.” Hensley,

  461 U.S. at 436–37.

            Class Counsel argues that the results-obtained factor weighs heavily in favor of

  enhancement (Dkt. #46 at p. 31). Class Counsel asserts that it secured “substantial benefits for

  tens of thousands of class members that collectively own hundreds of thousands of toilet tanks,

  including: cash reimbursement of up to $300 per tank replacement; cash reimbursement of up to



                                                  19
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 20 of 26 PageID #: 3427



  $4,000 for property damage; and non-monetary protections” (Dkt. #46 at p. 30). These non-

  monetary protections include “an independently administered replacement program, a lengthy

  extension of warranty that includes reimbursement for replacement costs and not merely product,

  and modification of releases originally requiring a complete waiver of warranty to now provide a

  five-year warranty” (Dkt. #46 at pp. 31–32).

         Defendant vigorously disputes this critical factor, arguing that it supports reduction, not

  enhancement, of the lodestar. Defendant submits that while the settlements were fair and adequate,

  they did not provide most of the relief sought in Plaintiffs’ complaints (Dkt. #48 at p. 22).

  Specifically, Defendant claims that Plaintiffs gave up their claims for treble and punitive damages,

  were not refunded the purchase price of their tanks, and received relatively small monetary awards

  for the class (Dkt. #48 at p. 22). Defendant asserts that the lodestar should be reduced as follows

  to account for the results obtained compared to the relief sought:

     -   For the 2011 Settlement Class, which was severed to create Case No. 4:19-CV-00248:

             o Defendant argues that Class Counsel is entitled to 6.06% for any reasonable and
               necessary work, billed at a reasonable hourly rate, for work from October 2016
               through January 17, 2018;

             o Defendant argues that Class Counsel is entitled to 6.25% for any reasonable and
               necessary work, billed at a reasonable hourly rate, for work from January 18, 2018,
               through November 19, 2018; and

             o Defendant argues that Class Counsel is entitled to 11.76% for any reasonable and
               necessary work, billed at a reasonable hourly rate, done from November 19, 2018,
               through June 15, 2019.

     -   For all the newly settled claims that remained pending in the original action, Case No. 4:17-
         CV-00001:

             o Defendant argues that Class Counsel is entitled to 3.08% of the fee award requested.

  (Dkt. #47 at pp. 8–12).




                                                  20
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 21 of 26 PageID #: 3428



         Defendant’s calculations appear to be a product of Defendant looking at the aggregate

  number of tank models identified in Plaintiffs’ complaints, determining all potential classes that

  could have come from these tank models from the years Plaintiffs identified in their complaints,

  and then dividing the number of settled claims by the aggregate number of potential classes to

  determine the percentage of work that benefited the successful class members. See (Dkt. #47 at

  pp. 8–12). Defendant argues that this is the proper method to calculate the lodestar to ensure that

  Class Counsel’s fee award only reflects the work done on successful claims (Dkt. #47 at p. 8). The

  Court is not persuaded.

         Defendant’s argument is effectively that the lodestar should be reduced because Class

  Counsel did not secure every mode of relief requested in Plaintiffs’ complaints. Defendant does

  not point to hours or tasks billed by Class Counsel in pursuit of futile goals that conveyed no value

  to the classes, instead simply assuming—based on Defendant’s own contrived ratios—that “[m]ost

  of the work Plaintiffs’ attorneys did prior to the first settlement was for the benefit of all putative

  class members’ claims regarding all models of toilet tanks made during all nine years of

  manufacture.” (Dkt. #48 at p. 8) (emphasis removed). But simply because Class Counsel did not

  receive every bit of relief requested in Plaintiffs’ complaints is not reason to reduce the lodestar.

  As this Court addressed in Tech Pharmacy Services, LLC v. Alixa Rx LLC, 298 F. Supp. 3d 892

  (E.D. Tex. 2017), without more, a plaintiff’s recovery of less than they requested is not a reason

  to reduce the lodestar. 298 F. Supp. 3d at 908.

         In reconciling the perceived tension between the principle that courts should not reduce

  attorney’s fees based only on the amount of relief obtained and the principle that the degree of

  success obtained is the most critical factor in determining a fee award, Judge Ho explained:

         To be sure, not every attorney task will ultimately pay off for the client, even
         amongst the most conscientious of counsel. A legal theory might seem genuinely

                                                    21
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 22 of 26 PageID #: 3429



         promising at the outset, but ultimately bear no fruit. Attorney time may be
         reasonably spent, even if it does not actually result in client value. . . . The
         overarching question that courts should ask in such circumstances is whether the
         attorney expended the time in a good faith pursuit of value for the client—or was
         instead engaged in churning attorney fees. If the former, the time may be awarded,
         even though it ultimately proved fruitless. If the latter, the churned time should be
         denied.

  Gurule v. Land Guardian, Inc., 912 F.3d 252, 262–63 (5th Cir. 2018) (Ho, J., concurring).

         Defendant’s suggested solution muddies these principles. Class Counsel’s work was

  certainly done in good faith—Defendant does not argue to the contrary. Nor does Defendant assert

  that Class Counsel seeks fees for wasted time spent on the issues of punitive damages or treble

  damages after Plaintiffs’ dropped their claims for them. Cf. id. at 263 (Ho, J., concurring) (“If an

  attorney cannot explain how time was spent in the good faith pursuit of client value, then a district

  court would be right not only to reduce the fee devoted to a wasted task, but to eliminate the fee

  altogether.”). Indeed, Defendant assumes the inverse, claiming that the lodestar must be reduced

  because the work Class Counsel “did prior to the first settlement was for the benefit of all putative

  class members’ claims . . . .” (Dkt. #48 at p. 8) (emphasis added). Even if this assumption were

  true, the work was still done “in a good faith pursuit of value for the client,” meaning “the time

  may be awarded, even though it ultimately proved fruitless.” Id. (Ho, J., concurring). And the

  work done did not prove fruitless—it resulted in two settled classes receiving a host of monetary

  and non-monetary benefits they would not have received but for Class Counsel’s diligent work.

  See (Dkt. #46 at p. 30).

         Also, Defendant’s formula does not properly consider the reality that when cases “involve

  a common core of facts or will be based on related legal theories . . . [m]uch of counsel’s time will

  be devoted generally to the litigation as a whole . . . .” Hensley, 461 U.S. at 435. And the Court

  finds that a reduction of the lodestar would not be equitable given this reality—Class Counsel’s



                                                   22
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 23 of 26 PageID #: 3430



  fees should not be reduced for work that ultimately proved fruitful for multiple classes simply

  because Plaintiffs’ complaints envisioned other potential classes or treble damages.

         The Court further finds that the base lodestar is equitable despite Defendant’s argument

  that the fees sought by Class Counsel only constitute a fraction of the results obtained for the class,

  which Defendant estimates to be a little more than $500,000.00 (Dkt. #48 at p. 22). First, as Class

  Counsel notes, Defendant’s projection of monetary value is hardly certain at this stage (Dkt. #46

  at p. 31). Second—and most importantly—“there is no per se requirement of proportionality in

  an award of attorney fees.” Gurule, 912 F.3d at 259 (quoting Combs, 829 F.3d at 396).

         In Gurule, the Fifth Circuit affirmed the district court’s fee award despite the award being

  thirty-three times the successful plaintiff’s net recovery. Id. In affirming the lower court’s fee

  award, the Fifth Circuit noted that despite this “eyebrow-raising” proportion, the district court had

  not abused its discretion merely because the fee award was disproportional to the recovery. Id.

  Instead, the Fifth Circuit emphasized the district court’s leeway in determining a fee award given

  its “superior understanding of the litigation.” Id. Here—even accepting as true Defendant’s

  assertion that the settled classes received around $500,000.00 in benefits—Class Counsel’s fees

  are only 8.67 times the class’s monetary benefit. This is far less startling than the fee award

  affirmed by the Fifth Circuit in Gurule, which was thirty-three times the successful plaintiff’s net

  recovery.

         Though the Court finds that the results-obtained factor does not support a reduction of the

  lodestar, the Court also finds that it does not support enhancement as Class Counsel argues.

  Though the Court acknowledges the benefits Class Counsel secured, lodestar enhancements must

  be rare to ensure that fee awards do not result in a windfall to attorneys. Combs, 829 F.3d at 393.

  Even “excellent results should usually result only in ‘a fully compensatory fee’—the lodestar.” Id.



                                                    23
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 24 of 26 PageID #: 3431



  (quoting Hensley, 461 U.S. at 435). This is not an extraordinary case warranting enhancement like

  Shaw, where the attorneys “literally blazed a trail through [] uncharted territory.” See supra

  Section II.2. And as Defendant points out, Class Counsel did not secure treble damages, punitive

  damages, or a refund of the purchase price for the settled classes as Plaintiffs’ complaints originally

  sought. Accordingly, the results-obtained factor neither supports enhancement nor reduction of

  the lodestar.

   III.   Litigation Expenses and Costs

          Class Counsel also requests reasonable litigation expenses from Defendant in accordance

  with the terms of the settlement agreements (Dkt. #46 at p. 15; Dkt. #46, Exhibit 7 ⁋ 43). Class

  Counsel states it is entitled to reimbursement of $373,476.05 in litigation expenses, which were

  all reasonably and necessarily incurred (Dkt. #46 at p. 33). Defendant does not dispute that it has

  agreed to pay reasonable litigation expenses up to $500,000.00, but it challenges Class Counsel’s

  request for $373,476.05 in litigation expenses on grounds that several of the expenses are excessive

  or not attributable to the settlement classes, incorporating by reference its prior specific objections

  from the mooted briefing (Dkt. #47 at p. 16 & nn. 26–27).

          Litigation expenses and administrative costs like consulting expert fees, transportation,

  meals and lodging, in-house and outsourced photocopying, research, court reporting fees and

  deposition transcripts, overnight courier services, postage, and other services that are necessary

  and reasonable to prosecuting and settling a class action are reimbursable. FED. R. CIV. P. 23(h);

  see also Erica P. John Fund, Inc. v. Halliburton Co., 3:02-CV-1152-M, 2018 WL 1942227, at *14

  (N.D. Tex. Apr. 25, 2018). Litigation expenses expended in support of only unsuccessful claims

  may not be reimbursed. Id. at 16. The Court “has broad discretion in taxing costs.” Migis, 135

  F.3d at 1049.



                                                    24
Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 25 of 26 PageID #: 3432



           Based on its own independent review of Class Counsel’s submitted litigation expenses

  (Dkt. #46, Exhibit 2) and on Defendant’s objections to several of the expenses (Dkt. #27, Exhibit

  1 ⁋⁋ 14–20), 8 the Court finds that the following litigation expenses are not reimbursable because

  they were not necessary or reasonable to prosecuting and settling these class actions:

              Description                       Reason for Excluding                           Amount
                                              This invoice was billed to
                                             State Farm, and there is not
       Cook’s National (Invoice
                                                proper documentation                            $571.97
               30241)
                                           showing how this was related
                                            to the work done in this case
                                            Class Counsel does not rebut
                                            Defendant’s declaration that
                                             Shawn Casper’s work went
      EPIQ (Invoice M-183577) -            towards the broader, potential
                                                                                                $678.00
      Deposition of Shawn Casper                classes put forward by
                                              Plaintiffs’ complaints that
                                            Class Counsel never secured
                                                     settlement for.
                                            Class Counsel does not rebut
                                            Defendant’s declaration that
                                             Shawn Casper’s work went
      Epiq (Invoice M-233842) -            towards the broader, potential
                                                                                                $398.60
      Deposition of Shawn Casper                classes put forward by
                                              Plaintiffs’ complaints that
                                            Class Counsel never secured
                                                     settlement for.
                                            Not properly documented to
                                             show how this expense was
         Square Cow Movers                                                                      $472.50
                                              related to prosecuting and
                                              settling these class actions
                                                                                         TOTAL: $2121.07


           The Court finds that the remaining expenses were reasonable and necessary for successful

  prosecution of this case, as detailed both by the billing and the declarations of Class Counsel


  8
    Because Defendant simply incorporated by reference its objections to these expenses without considering the
  settlement of all the Remaining Claims, many of its objections are no longer relevant. Compare (Dkt. #27, Exhibit 1
  ⁋ 15) (“They also include transport and storage fees for Plaintiff Mark Fessler, who is not in the settlement class.”),
  with (Dkt. #46, Exhibit 4 at p. 5) (“Mark and Amber Fessler: Defendant agrees to pay the Fessler Plaintiffs $4,599.78
  in exchange for a full release of all individual claims.”)

                                                           25
    Case 4:19-cv-00248-ALM-KPJ Document 56 Filed 04/24/20 Page 26 of 26 PageID #: 3433



      (Dkt. #46, Exhibit 3; Dkt. #46, Exhibit 7 ⁋⁋ 37, 43–48). After the reductions outlined above, Class

      Counsel is entitled to $371,354.98 in litigation expenses and costs, which the Court finds were

      reasonable and necessary for successful prosecution and resolution of this hard-fought, three-year

      long battle.

                                              CONCLUSION

             It is therefore ORDERED that Class Counsel’s Motions for Approval of Award of

      Attorneys’ Fees and Request for Reimbursement of Litigation Expenses (Dkt. #46; Dkt. #275) are

      hereby GRANTED in part and DENIED in part. Class Counsel is awarded $4,333,949.50 in
.
      attorneys’ fees and $371,354.98 in litigation expenses and costs. As reflected in the Court’s order

      granting Plaintiffs’ Unopposed Motion to Amend Final Order and Judgment (Dkt. #55), the parties

      shall submit a proposed Amended Final Order and Judgment within ten (10) days.

          SIGNED this 24th day of April, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                      26
